UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 21, 2007 NEW MEDIUM ENTERPRISES, INC. (Exact Name of Registrant as Specified in Charter) Nevada 11-3502174 333-51880 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification Number) (Commission File Number) 195 The Vale, London, United Kingdom W3 7QS (Address of Principal Executive Offices, including Zip Code) Registrant's telephone number, including area code: 2018 Not Applicable (Former Name or Former Address, if Changed Since Last Report) ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Echange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statement or a Related Audit Report or Completed Interim Review (a)On June 21, 2007, in response to a comment raised by the staff of the Securities and Exchange Commission (“SEC”) concerning New Medium Enterprises Inc.’s (the “Company”) accounting treatment of its acquired intellectual property, and based upon our related discussions with the SEC, our management has concluded that the Company will expense amounts incurred in the acquisition of research and development projects from MultiDisk Ltd. and TriGM International SA as of the date of the consummation of the acquisition of those projects. Those amounts had been capitalized as an intangible asset in the fiscal year ending June 30, 2004 and were to be amortized over the expected life of the asset. Accordingly, the Audit Committee and our management concluded that our previously issued audited financial statements for the year ended June 30, 2006 and our previously issued unaudited interim financial statements for the period ended September 30, 2006 and all subsequent interim periods should no longer be relied upon. This change in accounting treatment will be reflected in our financial statements on a going forward basis. In addition, the financial statements contained in the Company’s Form 10-KSB for the year ended June 30, 2006 and the Form 10-Q filings for the periods ended September 30, 2006, December 31, 2006 and March 31, 2007 will be restated. We will be filing amended filings with the SEC as soon as reasonably practicable. Our management and the Audit Committee have discussed the matters disclosed in this report with the Company’s independent registered public accounting firm. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEW MEDIUM ENTERPRISES, INC. Date: June 21, 2007 By: /s/ Mahesh Jayanarayan Mahesh Jayanarayan Chief Executive Officer - 2 -
